DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
 
Response to Amendment
	The amendment filed on 11/02/2021 has been entered.  Claims 1-33 and 40-42 are pending.  Claims 2-13 and 40 are withdrawn.  Claims 34-39 are cancelled.  Claim 5 is currently indicated in the claims as “Previously Presented”; however due to Applicant’s Remarks (top of page 7 of Remarks of 11/2/2021) and the prosecution history, the Examiner believes this is an error and claim 5 should be written as “Withdrawn”.  For the purpose of examination, the Examiner will treat claim 5 as “Withdrawn”.  Claims 31-33 are currently indicated in the claims as “Withdrawn”; however these claims were rejoined in the Final Office Action mailed on 7/7/2021 and 

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 10/8/2021 and 12/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al. (WO 2017/194933 A1).
Regarding claim 1, Stewart discloses a fluid delivery system (see Fig. 2a-c), comprising:
an implantable port (base portion 113) having a housing (body of 113) with a plurality of fluid openings (fluid channels 115) therein; and
a connector (retaining cap 110, compression and alignment plate 112, and housing 114) configured to be selectively mated to the port (base portion 113) (see Fig. 2a) within a skin surface of a patient extending between the connector and the port (note: the percutaneous portion 104 extends through the skin (see par. [0055]) such that a majority of the connector (retaining cap 110, compression and alignment plate 112, and housing 114) is located above the skin (i.e. the connector substantially forms the extracorporeal portion 106 – see Fig. 2a-c, par. [0056]) and a majority of the port (base portion 113) is located below the skin (i.e. the port substantially forms the subcutaneous portion 102 – see Fig. 2a-c, par. [0056]). Therefore, the skin is located between the connector and the port.), the connector (retaining cap 110, compression and alignment plate 112, and housing 114) having a plurality of openings (internal channels of housing 114 extending through septa 116 and filters 117 — see Fig. 2c) configured to align with the plurality of openings (fluid channels 115) of the port (base portion 113) (see Fig. 2c).

Regarding claim 14, Stewart discloses the system of claim 1, wherein the plurality of fluid openings (fluid channels 115) of the housing (body of 113) each include 

Regarding claim 15, Stewart discloses the system of claim 1, wherein the plurality fluid openings (fluid channels 115) of the housing (body of 113) are in fluid communication with one another via an inner lumen of the housing (body of 113) (when the connector 110/112/114 is disconnected from the base portion 113, fluid channels 115 are fluidically connected at the top of base portion 113 — see generally at 111 in Fig. 2b).

Regarding claim 16, Stewart discloses the system of claim 1, wherein the housing (body of 113) and the connector (retaining cap 110, compression and alignment plate 112, and housing 114) include counterpart alignment features (shape alignment between connector 110/112/114 and base portion 113 — see Fig. 2b)

Regarding claim 17, Stewart discloses the system of claim 16, wherein the alignment features (shape alignment between connector 110/112/114 and base portion 113 — see Fig. 2b) are at least shape alignment (see Fig. 2b) (note: only one of magnetic, tactile, and shape alignment is required by this claim).

Regarding claim 18, Stewart discloses the system of claim 1, wherein the housing (body of 113) includes a top surface and a side surface (see Fig. 2b); and the 

Regarding claim 21, Stewart discloses the system of claim 1, wherein the connector (retaining cap 110, compression and alignment plate 112, and housing 114) comprises a housing (retaining cap 110) having a shape complementary to a shape of the housing (body of 113) of the implantable port (base portion 113) (see Fig. 2a-b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (WO 2017/194933 A1), as applied to claim 18 above, in view of Shubayev et al. (US 2007/0191779 A1).
Regarding claim 19, Stewart discloses the system of claim 18, wherein the housing (retaining cap 110, compression and alignment plate 112, and housing 114) and the implantable port (base portion 113) are connected by a press-fit connection, threading, or some other type of connection (see par. [0070]). 
However, Stewart fails to explicitly state the specifics of the connection, specifically failing to state that the housing further comprises one or more ribs protruding outwardly from the side surface thereof; and the skirt of the connector further comprises one or more grooves each adapted to at least partially receive one of the one or more ribs therein with the connector mated to the port over the skin surface of a patient.
Shubayev teaches a system (see Fig. 1-2, 6-7, 15, and 19) wherein the housing (body of 1) further comprises one or more ribs (protrusions 9 and 10) protruding outwardly from the side surface thereof (see Fig. 6-7); and the skirt (circumferential side wall of outer body 3) of the connector (outer body 3) further comprises one or more grooves (grooves 35 and 36) each adapted to at least partially receive one of the one or more ribs (protrusions 9 and 10) therein (see page 4, top of right column, “Two outer body internal grooves 35, 36 go through the bottom part of the internal surface of the outer body. Outer body is tightly fit on top of the device body with outer body internal grooves 35, 36 fitting the protrusions 9, 10...”) with the connector (outer body 3) mated to the port (device body 1) over the skin surface of a patient (see page 4, right column, 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the housing of Stewart to include the ribs of Shubayev and the skirt of Stewart to include the grooves of Shubayev in order to guide and firmly fix the connector to the port (see Shubayev page 4, top of right column, “...to guide and firmly fix the outer body to the device body’).

Regarding claim 41, modified Stewart teaches the system of claim 19 substantially as claimed.  Stewart further teaches one or more of the ribs (protrusions 9/10 of Shubayev modified to be included on the housing of Stewart) comprises a plurality of ribs (protrusions 9/10) arranged about the housing (body of 113); and the one or more grooves (grooves 35/36 of Shubayev modified to be included on the skirt of Stewart) comprises a plurality of grooves (grooves 35/36) arranged about the skirt (circumferential side wall of retaining cap 110), such that the connector (retaining cap 110, compression and alignment plate 112, and housing 114) is configured to mate to the port (base portion 113) in one particular orientation (see Shubayev Fig. 4 and Fig. 19 — only one orientation of the grooves 35/36 accepting the ribs 9/10 would be possible).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (WO 2017/194933 A1), as applied to claim 1 above, in view of Eliasen (US 2006/0084929 A1).
Regarding claim 20, Stewart discloses the system of claim 1, wherein the housing (body of 113) is adapted to receive a catheter (tubing 6) to fluidly couple the catheter (tubing 6) to the housing (body of 113) (see Fig. 2a-b). 
However, Stewart fails to explicitly state the specifics of the attachment between the catheter and the housing, specifically failing to state that the housing includes a male barbed catheter fitting adapted to receive the catheter thereover.
Eliasen teaches a port (see Fig. 2) wherein the housing (body portion 12) includes a male barbed catheter fitting (stem 16, which “may also include a bullet 32 or a barb” [0020]) adapted to receive a catheter thereover (see par. [0020]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Stewart to include a male barbed catheter fitting as taught by Eliasen in order to receive and retain a catheter to the housing and deliver fluids to a predetermined location in the body (see Eliasen par. [0020]).

Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (WO 2017/194933 A1), as applied to claim 1 above, in view of Lobl et al. (US 2007/0255237 A1).
Regarding claim 22, Stewart discloses the system of claim 1. However, Stewart fails to state one or more dosages of a nucleic acid, a protein therapeutic, a cell therapy, a small molecule therapeutic, or a combination thereof.
Lobl teaches a fluid delivery port (see Fig. 3) used to deliver dosages of a cell therapy (see par. [0073]). 


Regarding claim 29, modified Stewart teaches the system of claim 22 substantially as claimed.  Lobl further teaches wherein the cell therapy (the system of Stewart has been previously modified to include a dosage of cell therapy - see modifications to claim 22 of Stewart in view of Lobl above) treats Parkinson's disease (see Lobl par. [0073]).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (WO 2017/194933 A1), as applied to claim 1 above, in view of Bennett et al. (US 6,025,198 A).
Regarding claim 22, Stewart discloses the system of claim 1. However, Stewart fails to state one or more dosages of a nucleic acid, a protein therapeutic, a cell therapy, a small molecule therapeutic, or a combination thereof.
Bennett teaches a dosage of nucleic acid for therapeutic treatments (see col. 4 lines 55-67). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stewart to deliver a dosage of a nucleic acid in order to treat diseases in cells/tissues of animals/humans (see Bennett col. 4 lines 55-67).

Regarding claim 23, modified Stewart teaches the system of claim 22 substantially as claimed.  Bennett further teaches wherein the nucleic acid (the system of Stewart has been previously modified to include a dosage of a nucleic acid - see modifications to claim 22 of Stewart in view of Bennett above) is an antisense oligonucleotide (see Bennett col. 4 lines 55-67).

Regarding claim 24, modified Stewart teaches the system of claim 23 substantially as claimed. However, modified Stewart fails to state that the nucleic acid is an antisense oligonucleotide comprising a 2'-O-2-methoxyethyl ("2'- MOE") group.
Bennett teaches a dosage of nucleic acid for therapeutic treatments (see col. 4 lines 55-67) wherein the nucleic acid is an antisense oligonucleotide (see col. 4 lines 55-67) comprising a 2'-O-2-methoxyethyl ("2'-MOE") group (see col. 6 lines 63-67 and col. 7 lines 1 -20). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the antisense oligonucleotide of modified Stewart to comprise a 2'-O-2-methoxyethyl ("2'- MOE") group because Bennett disclose that such a group is a preferred modification for oligonucleotides to treat diseases in cells/tissues of animals/humans (see Bennet col. 4 lines 55-67, col. 6 lines 63-67, and col. 7 lines 1-20).

25 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (WO 2017/194933 A1) in view of Bennett et al. (US 6,025,198 A), as applied to claim 23 above, further in view of Thorne et al. (US 2017/0105927 A1).
Regarding claim 25, modified Stewart teaches the system of claim 23 substantially as claimed. However, modified Stewart fails to state that the antisense oligonucleotide is nusinersen.
Thorne teaches therapeutic delivery of the antisense oligonucleotide nusinersen (see par. [0053]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Stewart to deliver nusinersen in order to treat spinal muscular atrophy in children (see Thorne par. [0053]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (WO 2017/194933 A1) in view of Bennett et al. (US 6,025,198 A), as applied to claim 23 above, further in view of Khvorova et al. (US 2016/0355808 A1).
Regarding claim 26, modified Stewart teaches the system of claim 23 substantially as claimed. However, modified Stewart fails to state that the antisense nucleic acid targets HTT.
Khvorova teaches therapeutic delivery of an antisense nucleic acid that targets HTT (see par. [0300]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified .

Claims 22 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (WO 2017/194933 A1), as applied to claim 1 above, in view of Bellgrau et al. (US 2004/0224389 A1).
Regarding claim 22, Stewart discloses the system of claim 1. However, Stewart fails to state one or more dosages of a nucleic acid, a protein therapeutic, a cell therapy, a small molecule therapeutic, or a combination thereof.
Bellgrau teaches a dosage of a nucleic acid (a recombinant viral vector comprising a nucleic acid sequence encoding a protein - see par. [0016]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stewart to deliver a dosage of a nucleic acid in order to induce apoptosis operatively linked to a transcription control sequence, which is advantageous in patients which lack regulation of apoptosis (see Bellgrau par. [0003] and [0016]).

Regarding claim 27, modified Stewart teaches the system of claim 22 substantially as claimed.  Bellgrau further teaches one or more dosages (the system of Stewart has been previously modified to include a dosage of nucleic acid/viral vector - see modifications to claim 22 of Stewart in view of Bellgrau above) of a viral vector encoding a therapeutic protein (see Bellgrau par. [0016]).

Regarding claim 28, modified Stewart teaches the system of claim 27 substantially as claimed.  Bellgrau further teaches wherein the viral vector (the system of Stewart has been previously modified to include a dosage of nucleic acid/viral vector - see modifications to claim 22 of Stewart in view of Bellgrau above) is an adeno-associated viral vector or an adenoviral vector (see Bellgrau par. [0016]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (WO 2017/194933 A1), as applied to claim 1 above, in view of Heath et al. (US 7,276,043 B2).
Regarding claim 30, Stewart discloses the system of claim 1, further comprising: a catheter (tubing 6) that extends from the port (base portion 113) and is in fluid communication with one or more of the plurality of fluid openings (fluid channels 115) (see par. [0058]), the catheter (tubing 6) including a distal-facing fluid opening (tubing 6 is a multi-lumen supply tube that delivers fluid to a target location; therefore, there must be a distal opening of the catheter for fluid delivery).  
However, Stewart fails to state that the catheter includes a plurality of side-facing fluid openings, the side-facing fluid openings being arranged in a helical pattern.
Heath teaches a catheter (catheter 10, see Fig. 1A) having a plurality of side-facing fluid openings (openings 16), the side-facing fluid openings (openings 16) being arranged in a helical pattern (see col. 4 lines 1-3, Fig. 1A). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Stewart .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (WO 2017/194933 A1) in view of Heath et al. (US 7,276,043 B2), as applied to claim 30 above, further in view of Thompson et al. (US 5,921,978 A).
Regarding claim 31, modified Stewart teaches the system of claim 30 substantially as claimed. However, modified Stewart fails to state that the catheter includes a longitudinal line marker configured to indicate a twist of the catheter.
Thompson teaches a catheter (catheter device 10, see Fig. 10-11) including a longitudinal line marker (arcuate portion 100) configured to indicate a twist of the catheter (catheter device 10) (see col. 6 lines 46-51, Fig. 14-15). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of modified Stewart with the longitudinal line marker of Thompson in order to provide information to the physician about the location and orientation of the distal end of the catheter (see Thompson col. 6 lines 37-41 and 46-51).

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (WO 2017/194933 A) in view of Heath et al. (US 7,276,043 B2), as applied to claim 30 above, further in view of Weber (US 5,147,315 A).
Regarding claim 32, modified Stewart teaches the system of claim 30 substantially as claimed. However, modified Stewart fails to state that the catheter 
Weber teaches a catheter (catheter 10, see Fig. 1) including markers (bands 16) that indicate proximal (proximal band 20) and distal (distal band 18) ends of a region (region of bands 16) of the catheter (catheter 10) in which the markers (bands 16) are formed. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the side-facing fluid openings of modified Stewart to be marked with a proximal and a distal marker, as taught by Weber, in order to aid the physician in determining the insertion depth of the side-facing fluid opening region of the catheter (see Weber col. 5 lines 48-54).

Regarding claim 33, modified Stewart teaches the system of claim 30 substantially as claimed. However, modified Stewart fails to state that the catheter includes a plurality of markers disposed along length increments.
Weber teaches a catheter (catheter 10, see Fig. 1) including a plurality of markers (bands 16) disposed along length increments (see Fig. 1). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of modified Stewart to include the markers of Weber in order to aid the physician in determining insertion depth of the catheter (see Weber col. 5 lines 48-54).

42 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (WO 2017/194933 A1), as applied to claim 1 above, in view of Evans et al. (US 2009/0156928 A1).
Regarding claim 42, Stewart discloses the system of claim 1. However, Stewart fails to state that the connector comprises markings to distinguish between the plurality of openings.
Evans teaches a port (see Fig. 1) wherein the connector (housing 20) comprises markings (protrusions 71A-C and 72A-C) to distinguish between the plurality of openings (septa 51/52). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Stewart to include markings such as those taught by Evans in order to aid the clinician in locating a particular opening as well as determining information about the particular opening (see Evans par. [0039]-[0040]).

Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. Applicant argues that the amendment to claim 1 to include “a connector configured to be selectively mated to the port within a skin surface of a patient extending between the connector and the port” overcomes the Stewart reference since Steward’s percutaneous portion 104 passes through the skin.  However, Stewart’s connector (formed by retaining cap 110, compression and alignment plate 112, and housing 114 – see Fig. 2a-c) mates to port (base portion 113) within a skin surface .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783